Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Status of Claims

Claims 1-18 are allowed.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method for detecting display screen quality, comprising: receiving a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; inputting the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determining, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect; wherein, the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold.

Regarding Claim 7,
An electronic device, comprising: at least one processor and a memory; the memory is configured to store computer execution instructions; when executing the computer execution instructions stored on the memory, the at least one processor is configured to: receive a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; input the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determine, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect; wherein, the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold.

Regarding Claim 13,
A non-transitory  storage medium, having computer execution instructions stored thereon which, when executed by a processor, implement operations comprising: receiving a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; inputting the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determining, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect; 4886-1221-2525, v. 1Appl. No. 16/939,277 Response to Office Action Page 7 wherein, the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold.


Regarding Claim 1: Claim 1 is   rejected over Jie Lei (NPL DOC: " Scale insensitive and focus driven mobile screen defect detection in industry,"17th March 2018, Neurocomputing 294 (2018), www.elsevier.com/locate/neucom, Pages 72-80.) in view of Fitzgerald et al.(USPU8 20180342050) teaches A method for detecting display screen quality, comprising: receiving a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; inputting the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determining, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect; respectively (detailed rejection of the claim mentioned within Office Action dated 08/08/2022) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 2 within office action dated 08/08/2022) as mentioned within the claim  " wherein, the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold.”

Regarding Claim 7: Claim 7 is   rejected over Jie Lei (NPL DOC: " Scale insensitive and focus driven mobile screen defect detection in industry,"17th March 2018, Neurocomputing 294 (2018), www.elsevier.com/locate/neucom, Pages 72-80.) in view of Fitzgerald et al.(USPU8 20180342050) teaches  An electronic device, comprising: at least one processor and a memory; the memory is configured to store computer execution instructions; when executing the computer execution instructions stored on the memory, the at least one processor is configured to: receive a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; input the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determine, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect; respectively (detailed rejection of the claim mentioned within Office Action dated 08/08/2022) within claim 7,  but does not teach the limitations  ( previously  objected allowable limitation of claim 8 within office action dated 08/08/2022) as mentioned within the claim  " wherein, the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold.”

Regarding Claim 13: Claim 13 is   rejected over Jie Lei (NPL DOC: " Scale insensitive and focus driven mobile screen defect detection in industry,"17th March 2018, Neurocomputing 294 (2018), www.elsevier.com/locate/neucom, Pages 72-80.) in view of Fitzgerald et al.(USPU8 20180342050) teaches  A non-transitory storage medium, having computer execution instructions stored thereon which, when executed by a processor, implement operations comprising: receiving a quality detection request sent by a console deployed on a display screen production line, the quality detection request comprising a display screen image collected by an image collecting device on the display screen production line; inputting the display screen image into a defect detection model to obtain a defect detection result, the defect detection model being obtained by training historical defective display screen images using a structure of deep convolutional neural networks and an object detection algorithm; and determining, according to the defect detection result, a defect on a display screen corresponding to the display screen image, a defect category corresponding to the defect, and a position corresponding to the defect; 4886-1221-2525, v. 1Appl. No. 16/939,277 Response to Office Action Page 7 respectively (detailed rejection of the claim mentioned within Office Action dated 08/08/2022) within claim 13,  but does not teach the limitations  ( previously  objected allowable limitation of claim 14 within office action dated 08/08/2022) as mentioned within the claim  " wherein, the defect detection model is a result of combined training on a candidate region loss, a region category loss and a region boundary loss of each of the historical defective display screen images, so that a total loss value of the candidate region loss, the region category loss and the region boundary loss satisfies a preset loss threshold.”





















Conclusion

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637